Case 15-70662-JAD        Doc 108-1 Filed 02/02/21 Entered 02/02/21 07:22:31         Desc
                             Proposed Order Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Thomas E. Stumpf                     :         Case No. 15-70662-JAD
Stacy R. Stumpf                      :         Chapter 13
            Debtor(s)                :
                                     :
Ronda J. Winnecour, Chapter 13       :
Trustee                              :         Related to Doc. #101, 104 and 105
            Movant(s)                :
                                     :         Hearing: 3/5/21 at 11:00 a.m.
            vs.                      :
Legacy Mortgage Asset Trust 2020-GS5 :
                                     :
            Respondent(s)            :

                                  ORDER OF COURT


      AND    NOW,    this   ___________   day of   _____________________,   2021,   upon

consideration of the CHAPTER 13 TRUSTEE’S REPLY TO RESPONSE TO NOTICE OF

FINAL CURE, and responses thereto, it is

      ORDERED, that the Court hereby determines that: (a) the Trustee has disbursed

all payments in accordance with the Debtor’s Chapter 13 Plan through October 31,

2020, as to the mortgage of Legacy Mortgage Asset Trust 2020−GS5 (Claim 5-2); (b) all

prepetition arrears have been paid and the post-petition payments are fully current as

of February, 2021; and (c) Debtor(s) are to have resumed direct payments for all

payments coming due in and after November 2020, with their next payment due for

March 2021; and, it is

      ORDERED, that Legacy Mortgage Asset Trust 2020−GS5, is prohibited from

adding any fees or other charges to the debtors’ account in connection with the filing of

its Response, or for attending any hearing in this matter.



                                               _______________________________________
                                               U.S. Bankruptcy Judge
